Citation Nr: 1101994	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for peptic ulcer disease, claimed as a result 
of VA treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to December 
1995.

This matter comes to the Board of Veterans' Appeal (Board) from a 
February 2009 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the Veteran's claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for 
peptic ulcer disease, claimed as a result of VA treatment.  

In December 2010, the Veteran appeared at the Fargo RO for a 
video conference hearing before the undersigned Acting Veterans 
Law Judge sitting in Washington, DC.  A transcript of the hearing 
has been associated with the Veteran's claims folder. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran contends that he sustained an additional disability 
due to negligence on the part of VA.  Specifically, he avers that 
he developed peptic ulcer disease as a result of medication 
prescribed by a VA practitioner to treat his non-service-
connected low back disorder.  After a thorough review of the 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.

In order to warrant compensation under 38 U.S.C.A. § 1151, a 
claimant must demonstrate that the VA treatment in question 
resulted in an "additional disability" that was not the result 
of a Veteran's own willful misconduct or failure to follow 
instructions, and that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or the compensated work 
therapy (CWT) program upon which the claim is based, to the 
Veteran's condition after such care, treatment, examination, 
services, or CWT program has ceased.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b) (2010).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must also establish actual causation.  
See Pub. L. No. 104-204.  To meet causation requirements based on 
additional disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination proximately caused 
the additional disability, or that the proximate cause of the 
additional disability or death was an event that was not 
reasonably foreseeable.  With regard to the former element, it 
must be shown that VA's care, treatment, or examination caused 
the Veteran's additional disability, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished such care, 
treatment, or examination without the Veteran's informed consent.  
38 C.F.R. § 3.361(c), (d) (2010).  Determinations of whether 
there was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).

The Veteran claims that, beginning sometime in 2002, J.R.H., an 
independent physician with "Independent Practitioners of 
America," who the Veteran contends treated him pursuant to a 
contract with VA, prescribed Feldene (Piroxicam), a nonsteroidal 
anti-inflammatory medication (NSAID), to treat his low back 
disorder.  He states that he remained on this medication for 
approximately two years until March 2004, when he sought 
treatment at a private medical facility emergency room for 
complaints of severe gastrointestinal symptoms, including 
hematemesis (vomiting up blood).  He further claims that, at that 
time, he underwent surgery for peptic ulcer disease, which he 
asserts his treating private physician said had been caused by 
the Feldene he was taking for his low back disorder.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty to assist 
claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This 
includes the duty to provide an examination or opinion when such 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, because 
the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  

Accordingly, the Board concludes that an examination is necessary 
in order to address (1) the exact nature of any additional 
disability, namely, peptic ulcer disease, (2) whether such 
disorder was the result of VA treatment (to include any 
medication prescribed by VA or on its behalf), and if so, (3) 
whether such disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in rendering such treatment, 
and, in the alternative, whether such disability is due to "an 
event that was not reasonably foreseeable."  See 38 C.F.R. § 
3.361 (2010); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005) 
(holding that a finding regarding whether a disability was due to 
"an event that was not reasonably foreseeable" is required only 
if the Board finds that a Veteran has an "additional 
disability" caused by VA care).

Moreover, as noted above, the Veteran has submitted evidence of 
treatment for a low back disorder from a private hospital and/or 
physician.  Accordingly, as any additional treatment records for 
this condition, if they exist, would be relevant to the Veteran's 
claim, VA must make an attempt to obtain those private treatment 
records.

In addition, the Board notes that the claims folder contains a 
November 2002 letter from Dr. J.R.H., stating that he had been 
treating the Veteran for a low back disorder for the previous 18 
months (i.e., since approximately May 2001).  However, based on a 
review of the evidence of record, it is unclear whether this 
physician is or was a private practitioner at the time he treated 
the Veteran, or whether his treatment was performed under a 
contract with VA to provide medical treatment.  In this regard, 
the Board notes that, for purposes of 38 U.S.C.A. § 1151, 
hospital care, medical or surgical treatment, or examination 
furnished under any law administered by the Secretary of VA 
(Secretary), either by a VA employee or in a VA facility, 
includes (1) facilities over which the Secretary has direct 
jurisdiction; (2) Government facilities for which the Secretary 
contracts; and (3) public or private facilities at which the 
Secretary provides recreational activities for patients receiving 
care under section 1710 of 38 U.S.C.A. (hospital, nursing home 
and domiciliary care).  Accordingly, as the status of Dr. J.R.H. 
as a private physician or as a physician authorized to perform 
medical services for VA is at issue, this information should be 
clarified, as it is clearly pertinent to the Veteran's claim of 
negligence on the part of VA.  

Finally, where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Therefore, an attempt 
should be made to ensure that any additional VA treatment records 
since April 2003 related to treatment for the Veteran's low back 
disorder are obtained and associated with the claims folder.   
Moreover, whether or not J.R.H. is found to be a private 
practitioner or a physician with whom VA has or had a contract to 
perform medical services on its behalf, all such records from 
this physician pertaining to treatment for the Veteran's low back 
disorder should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all non-VA healthcare providers that 
have treated him for a low back disorder 
since May 2001.  After securing the necessary 
releases, the RO/AMC should attempt to obtain 
any records not previously received.  All 
records obtained or responses received should 
be associated with the claims file.  Any 
negative response should be included in the 
claims folder.

If the RO/AMC is unable to secure these 
records, it must notify the Veteran and (a) 
identify the specific records it is unable 
to obtain; (b) briefly explain the efforts 
that it made to obtain those records; (c) 
describe any further action to be taken with 
respect to the claim(s); and (d) notify the 
Veteran that he is ultimately responsible 
for providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

2.   The RO/AMC should obtain all available 
VA treatment records pertaining to the 
Veteran's low back disorder since April 2003 
and associate with the claims folder.  Any 
negative reply should be included in the 
claims file.  

3.  The RO/AMC should make a determination as 
to the status of Dr. J.R.H., specifically, 
whether, at the time he treated the Veteran 
for a low back disorder, he was a private 
practitioner with no VA association, or 
whether he was a physician at a facility over 
which VA has or had direct jurisdiction, or 
otherwise had a contract with VA to perform 
medical treatment.  Regardless of his status, 
an attempt should be made to obtain all 
treatment reports from J.R.H. (to include 
obtaining a signed release from the Veteran, 
if necessary).  All records obtained or 
responses received should be associated with 
the claims file.  Any negative response 
should be included in the claims folder.


4.  After the above development has been 
completed, schedule the Veteran for an 
examination with a physician with the 
specific expertise and training to determine 
whether he currently has peptic ulcer 
disease, and if so, whether he has additional 
disability as the result of VA treatment.  

The complete claims folder and a copy of this 
REMAND should be provided to the examiner in 
conjunction with the examination, and the 
clinician must note that the claims folder 
has been reviewed.  

Any and all tests deemed necessary should be 
performed.  In addition to the medical 
reports, the examiner should elicit from the 
Veteran a complete history of 
gastrointestinal symptoms incurred, as well 
as a list of all medication used (both 
prescription and over-the-counter) to treat 
his low back disorder, including the dosage 
and at what times he took such medication, 
and note in the examination report that the 
Veteran's personal statements have been taken 
into consideration.  
      
The examiner should provide an opinion 
regarding:

a. the exact nature and pathology of any 
current peptic ulcer disease diagnosed, 
b.  whether any such disease or additional 
disability from such disease was the 
result of VA medical care in prescribing 
the drug Feldine to treat the Veteran's 
low back disorder (to include care from a 
practitioner contracted with VA to perform 
such care), and, if so, 

c.  whether carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault by VA in 
rendering such care proximately caused the 
additional disability, to include peptic 
ulcer disease; or, 

d.  in the alternative (i.e., regardless 
of carelessness, negligence, etc.), 
whether any additional disability was due 
to an event not reasonably foreseeable.  
In addressing these questions, the 
examiner must state whether VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider in providing the Veteran's 
treatment for his low back disorder.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

In the case of speculation, the examiner must 
specifically support that conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such matters 
as whether (1) there is inadequate factual 
information upon which to base an opinion; 
(2) the question falls outside of the limits 
of current medical knowledge or scientific 
development; (3) the condition manifested in 
an unusual way, such that its cause or origin 
is unknowable; or (4) there are other risk 
factors for developing the disability or 
disease.  

5.  Upon completion of the aforementioned 
tasks, the claim should be readjudicated.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a Supplement Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


